Per Curiam.
*285Appellants seek review of an order dismissing their cross-claim with prejudice. The underlying action to apportion funds pursuant to section 73.101, Florida Statutes, remains pending. The Court has therefore determined that the appeal is premature. See S.L.T. Warehouse Co. v. Webb , 304 So.2d 97, 99 (Fla. 1974) (if an order does not finally end the judicial labor required, "piecemeal appeals will not be permitted where claims are interrelated and involve the same transaction and the same parties remain in the suit.") Accordingly, Appellees' motion to dismiss is granted and the appeal is dismissed as premature.
Wolf, Bilbrey, and Kelsey, JJ., concur.